EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The replacement drawing set of October 12, 2021 is hereby APPROVED.

The drawings of the replacement drawing set of October 12, 2021 are hereby accepted as FORMAL.

In the Information Disclosure Statement (IDS) of November 18, 2021, the lined-through citation fails to comply with 37 CFR 1.98(b)(4) in that the citation does not contain a date.

Hodges (‘946), cited herewith, is of general interest for relating to vehicle radar and lane assignments.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

On line 8 of independent claim 1, immediately after the word, “storing” insert the word –a--.

In that the examiner’s amendment to claim 1 merely corrects an obvious typographical error, no authorization from Applicant was sought.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In that the Request for Continuing Examination (RCE) of November 18, 2021 makes no changes to the already-allowed claims, claims 1-15 remain allowable for the reasons set forth in the “Reasons for Allowance” with the Notice of Allowability of September 30, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648